Title: John Lamb to the American Peace Commissioners, 20 May 1786
From: Lamb, John
To: American Peace Commissioners,Adams, John,Jefferson, Thomas


          
            
              
            
            

              Madrid

              may 20th. 1786
            
          


          After many little Disapointments, I arivd at Algiers the 25th March and within the term of
            three or four Days I found that the whole amt. of the money
            in my hand belonging to the publick would not purchas the people who are the
            unfortunates in consequence of which I dispatchd. Mr. Randall so that your Excellencyes might have the earlyest
            notice of our matters in that Quarter: in a short letter to your Excellencys I stated
            our matters accordingly mr. Randall saild the 29th. or 30 march. with my desire to him to proceed
            with all posible Dispatch,to give the earlyest notis that was in my power, but
              when I came here I found Mr. Randall was in
            Aranjuez I recd. a line from him at nine next
            evening in consequence of which I wrote him, and Desired him to Proceed. he answerd. my letter, the three letters I here in inclose so that your
            Excellency’s will naturally excuse me for the Detention.
          [margin note]Mr. Randall is the bearer of this therefore I
            have not inclosd. his letters it seemes he has been unwell
            [/margin]
          On the 3d. Day of april was admitted to
            an Audience with the Day. but he would not speek of Peace, set the Slaves a most
            Exorbitent price, far beyond my limittes. The Seventh I had a second intervuw, but still
            he was of the same mind. a bout the Seventeenth, I had the thurd and last, intervuw. He
            fell sumthing of his first Price, and I here inclos the Last Price, which is inormous.
            as Your Excellencys will see, my next vews were to have an acquaintance with their
            principle minister with one of their principal men whih I soon brought to
            pass by sum presents to this Ministers confident and he was our
            interprater he told me it was his greatis Desire that our peace might be made with their
            Regency and that for his part he would use his utmost indeavours for the purpose. but
            until the affaires of Spain were settled, could be little done on our matter. And
            further told me not to mind the little Putoffs by the Day nor the enormous
            pric askd. for our slave. that the pric that was set on our
            people was ondly to Put a more modist face on the pric that they intend to
            make the Spaneard pay for their People, and advisdd. me to
            go to Spain and wate untill they had Done with Spain, and that I might rest assured that
            he would at all opertunitys write to me. I begd.
            him to write to Mr Carmichael. he Did. I begd. him to give
            me a free pass to come to Algiers and to go when I pleasd.
            he likewise Did, but told me that if the letter was exposd that he had wrote
              Mr. carmichael, he should lose his life, and when I
            returnd that I might expect the same. I had several intervus with this minister and the
            above is the purport and substanc, Excepting that they had an intire rite to make peace
            or war without the Voyce of the Grand Segnor, and that they were under no controls by
            the Ottoman port. he told me that it would not be long after my arival in Spain before
            he should let me know what steps it would be best to take, and when for me to return if
            I was orderd back. and as I found it was of no consequence to Tarry longer their untill
            I had further Orders took his advise, and Returnd, their is no Doubt but I shall here
            from him soon: after wating in Spain a long time for the influence of that court, was
              obligd. to leve madrid without my wishes on
            that for I got no letter alltho Mr Carmichael took the
            utmost pains. about four or five Dayes before I left Algiers I recd. Two letters from Mr Carmichael inclosd. in one of those was an open letter from the court of Spain
            In faivour of our mission to the That Regency and Directed to Count De’Expilly. but
            Previous to the reception of the letter he Told me if shuch a Letter came to
            him he could not make any use of it neither Did he. the reasons he best knows. but this
            is sure that he cares verry little about our peace in that Quarter: the letter I
              carryd. from france was of no consequence. if your
            Excellency could procure a letter from the court of France and Directed it to the Day
            with their Desires to him for a Peace with the United States of America it would give
            Greate wate but such a letter I Dare say would be heard to be procured: the treatement I
              recd. from the french consel was Polite indeed he paid me
            Greate atention. mr. Logie Likewise recd me as an oald friend: and Declared to me that he had no
            orders to counter act my mission. from his court, which I am Sure of so I left the
            Packett in the hands of Count De’Expilly who hath imployd. her for Spain untill I call for her and have the
            Counts receit for the vessele: Thought Proper to leave my owne stores which I carryd. over, in Algiers and left them with Mr. Woulf whome is a
            verry honest Good Gentleman, and I believe a friend to our Cause in that
            Quarter. And by the desire of Count De’Expilly have left
            the care of our unfortunate People Likewise in his hands, Together with Four hundred
            Dollars to Pay their Past Expince, and buy them such things as will make them
            comfortable which money I am sure will be frugally Expended. I shall wate
            your Excellencys further orders at Alicant. hopeing that my conduct may be aprovd. of And am with Due Respect /Your Excellencys Most /
            Obedient Humbl / Servt.
          
            
               John Lamb
            
          
         
          NB The Plague is within the limites of the Regency of Algiers. in
            consequence of which it will make Verrey Long Quarantines in Spain. the vessel
              that I have bought for the
            conveniancy of our bussiness I believe will be order’d to me here to Proforme
            Quarantine. To purchase this vessel was unavoydable as I could not get to Algiers well
            without
          I here Give your Excellencys an acct.
            of the Prices of our unfortunate people and it as followes Viz
          3 capts a 6-M Dollars Each Pr. head
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18000
          2 mates a 4 M Ditto Each Pr. head .
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8000
          2 Passengers 4 M Ditto Each Pr.
            head . . . . . . . . . . . . . . . . . . . . . . . . . . .8000
          14 Saylors a 1400 Ditto Each Pr.
            head . . . . . . . . . . . . . . . . . . . . . . . . . 19600
          Numbr21 amounts To The enormous sum of . . . . . . . . . .
            . . . . . . . . . . . . . . . . . 53600
          Eleven Pr. cent to be added according to custom—5896
          is Spanish milled Dollrs.—59496
          So that your Excelencys sees how far beyond your Expectations the
            sum amts: which renders me incapable of acting untill
            further orders. the price the Spaniards are Giving for their people is little short of
            what is chargd. us and they have Eleven hundred men
            & Sum upwards in Algiers it will cost Spain more than one million and one half
            of Dollars for their slaves ondly, the Peacse of Spain and their Slaves will amt to more than three millions of Dollars. I have ondley to add
            that their Cruzers will in all Probability be at Sea by the Tenth of June. at farthest.
            I am of Opinion that if we follow our Pretensions for Peace this summer that they will
            hear Proposals, but not at the price we Expected, nor by the open way we first went to
            work. if France will Give nothing but Seal’d letter, we had better have none:
            to fight those People the first year will cost us more than half a million Pounds
            Sterling. I have by Experience of a long Dait a Perfect knowledg of the cost of armd. Vessels and at the Distance we are from those people and
            foreign Ports to make use of. It will be a heavy Tax on us, and without the least
            Prospect of Gain. I hope I shall be Excusd. in speaking my
            minde so freely, it is out of Zealus Desires for the Good of the Country I belong To.
            and it is my Opinion that for a less Sum than the first year would cost us to fight, we
            can make Peace, and if we intend it at all now is the ondley time to Persue, as the way
            is Seemingly open for a Tryal. I hope there is no more of our People will be so unhappy
            as to fall into those peoples hands this summer. and in that Case, in a
            measure it will discourage them of their Expectations: Spain is our Sure
            friend in our Peace with Algiers: but they have not finishd.
            their Peace at Presant. we shall have their assistance at the conclusion of their peace
            with Due Respect As above.

          
            
              J. Lamb
            
          
          
            I have no Objections of there being a Tryal made at
                Constantinople but it will be of no Consequence as to Peace with Algiers.
              as the Count mentions in this letter, his Vews are to have Mr. Woulf appointed in our peace with Algiers and Mr. Woulf is a verey Good man. but it is well to take time before large power
              is Given Strangers. The Count keept me as much in the Dark as he could, on all acct: my advise is if we should arme against those
              people to unite our selves with those Nations that are not at Peace with Algiers, and
              that will lessen our Expence much on the Ocation.
          
        